Exhibit AMENDED AND RESTATED EMPLOYMENT AGREEMENT This Agreement is made as of this December 15, 2008, (this “Agreement”) by and between First Solar, Inc., a Delaware corporation having its principal office at 350 West Washington Street, Suite 600, Tempe, Arizona 85281 (hereinafter “Employer”) and Carol Campbell (hereinafter “Employee”). WITNESSETH: WHEREAS, Employer and Employee wish to amend and restate the Employment Agreement dated February 1, 2007 between Employee and First Solar, US Manufacturing, LLC, Employer’s predecessor (the “Prior Agreement”) and enter into this agreement relating to the employment of Employee by Employer. NOW, THEREFORE, in consideration of the foregoing premises, and the mutual covenants, terms and conditions set forth herein, and intending to be legally bound hereby, Employer and Employee hereby agree as follows: ARTICLE I.Employment 1.1At-Will Nature of Employment.Employer hereby employs Employee as a full-time, at-will employee, and Employee hereby accepts employment with Employer as a full-time, at-will employee.Employer or Employee may terminate this Agreement at any time and for any reason, with or without cause and with or without notice, subject to the provisions of this Agreement. 1.2Position and Duties of Employee.Employer hereby employs Employee in the initial capacity of Vice President, Human Resources and Employee hereby accepts such position.In this position, Employee initially shall report to Employer’s President (the “Supervisor”).Employee agrees to diligently and faithfully perform such duties as may from time to time be assigned to Employee by the Supervisor.Employee recognizes the necessity for established policies and procedures pertaining to Employer’s business operations, and Employer’s right to change, revoke or supplement such policies and procedures at any time, in Employer’s sole discretion.Employee agrees to comply with such policies and procedures, including those contained in any manuals or handbooks, as may be amended from time to time in the sole discretion of Employer. 1.3No Salary or Benefits Continuation Beyond Termination.Except as may be required by law or as otherwise specified in this Agreement or the Change in Control Severance Agreement between Employer and Employee dated May 1, 2007, and amended as of the Date hereof, or as may be amended from time to time (the “Change in Control Agreement”), Employer shall not be liable to Employee for any salary or benefits continuation beyond the date of Employee’s cessation of employment with Employer.The rights and obligations of the parties under the provisions of this Agreement, including Sections 1.3, 1.5 and 4.1, shall survive and remain binding and enforceable, notwithstanding the termination of Employee’s employment for any reason, to the extent necessary to preserve the intended benefits of such provisions. 1.4Termination of Employment.Employee’s employment with Employer shall terminate upon the earliest of:(a) Employee’s death; (b) unless waived by Employer, Employee’s “Disability”, (which for purposes of this Agreement, shall mean either a physical or mental condition (as determined by a qualified physician mutually agreeable to Employer and Employee) which renders Employee unable, for a period of at least six (6) months, effectively to perform the obligations, duties and responsibilities of Employee’s employment with Employer);(c) the termination of Employee’s employment by Employer for Cause (as hereinafter defined);(d) Employee’s resignation; and (e) the termination of Employee’s employment by Employer without Cause.As used herein, “Cause” shall mean Employer’s good faith determination of:(i)Employee’s dishonest, fraudulent or illegal conduct relating to the business of Employer; (ii)Employee’s willful breach or habitual neglect of Employee’s duties or obligations in connection with Employee’s employment; (iii) Employee’s misappropriation of Employer funds; (iv)Employee’s conviction of a felony or any other criminal offense involving fraud or dishonesty, whether or not relating to the business of Employer or Employee’s employment with Employer; (v) Employee’s excessive use of alcohol; (vi) Employee’s use of controlled substances or other addictive behavior; (vii)Employee’s unethical business conduct; (viii)Employee’s breach of any statutory or common law duty of loyalty to Employer; or (ix)Employee’s material breach of this Agreement, the Non-Competition and Non-Solicitation Agreement between Employer and Employee as in effect on the date hereof or as may be amended from time to time (the “Non-Competition Agreement”), the Confidentiality and Intellectual Property Agreement between Employer and Employee as in effect on the date hereof or as may be amended from time to time (the “Confidentiality Agreement”) or the Change in Control Agreement.Upon termination of Employee’s employment with Employer for any reason, Employee will promptly return to Employer all materials in any form acquired by Employee as a result of such employment with Employer and all property of Employer. 1.5Severance Payments and Vacation Pay. (a)Vacation Pay in the Event of a Termination of Employment.In the event of the termination of Employee’s employment with Employer for any reason, Employee shall be entitled to receive, in addition to the Severance Payments described in Section 1.5(b) below, if any, the dollar value of any earned but unused (and unforfeited) vacation.Such dollar value shall be paid to Employee within fifteen (15) days following the date of termination of employment. (b)Severance Payments in the Case of a Termination Without Cause.If Employee’s employment is terminated by Employer without Cause, then subject to the Change in Control Agreement, Employee shall be entitled to severance pay equal to continuation of Employee’s Base Salary (as hereinafter defined) in effect as of the date of termination of employment, (such salary continuation, the “Severance Payments”) for a period of twelve (12) months, payable in accordance with Employer’s regular payroll practices commencing on the first payroll date on or following the 36th day following the date of termination.Severance Payments shall be reduced by any compensation that Employee earns during the twelve (12) months following such termination of employment.Employee agrees to notify Employer of the amounts of such compensation earned.Severance Payments shall be subject to any applicable tax withholding requirements.Notwithstanding anything to the contrary herein, no Severance Payments shall be due or made to Employee hereunder unless, on or prior to the thirty-sixth (36th) day following the date of termination of employment, (i)Employee shall have executed and delivered a general release in favor of Employer and its affiliates, which shall be substantially in the form of the Separation Agreement and Release attached hereto as Exhibit Aand otherwise satisfactory to Employer and (ii) such general release has become effective and irrevocable. (c)Medical Insurance.In the event of the termination of Employee’s employment with Employer without Cause, Employer will provide or pay the cost of continuing the medical coverage provided by Employer to Employee during her employment at the same or a comparable coverage level, for a period of twelve (12) months following such termination.Employee agrees to make a timely COBRA election, to the extent requested by Employer, to facilitate Employer’s provision of continuation coverage.Except as permitted by Section 409A (as defined below), the continued benefits provided to Employee pursuant to this Section 1.5(c) during any calendar year will not affect the continued benefits to be provided to Employee pursuant to this Section 1.5(c) in any other calendar year. (d)Equity Award Vesting.In the event of (i) the termination of Employee’s employment with Employer due to Employee’s death, (ii) the termination of Employee’s employment with Employer due to Disability, or (iii) the termination of Employee’s employment by Employer without Cause, Employee shall on the date of such termination of employment immediately receive an additional twelve (12) months’ vesting credit with respect to the stock options, stock appreciation rights, restricted stock and other equity or equity-based compensation of Employer granted to Employee in the course of her employment with Employer under this Agreement (collectively, “Equity Awards”).The shares of Employer underlying any restricted stock units that become vested pursuant to this Section 1.5(d) shall be payable on the vesting date.Any of Employee’s stock options and stock appreciation rights that become vested pursuant to this Section 1.5(d) shall be exercisable immediately upon vesting, and any such stock options and stock appreciation rights and any of Employee’s stock options and stock appreciation rights that are otherwise vested and exercisable as of Employee’s termination of employment shall remain exercisable for one (1) year and ninety (90) days following Employee’s termination of employment (or such longer period as shall be provided by the applicable award agreement), provided that, if during such period Employee is under any trading restriction due to a lockup agreement or closed trading window such period shall be tolled during the period of such trading restriction, and provided, further, that in no event shall any stock option or stock appreciation right continue to be exercisable after the original expiration date of such stock option or stock appreciation right.If the terms of this Agreement are contrary to or conflict with the terms of any document or agreement addressing or governing the Equity Awards, the terms of this Agreement shall apply except that no provision in this Agreement shall operate to extend the term of any stock option or stock appreciation right beyond its original expiration date. ARTICLE II.Compensation 2.1Base Salary.Employee shall be compensated at an annual base salary of $230,420 (the “Base Salary”) while Employee is employed by Employer under this Agreement, subject to such annual increases that Employer may in its sole discretion determine to be appropriate.Such Base Salary shall be paid in accordance with Employer’s standard policies and shall be subject to applicable tax withholding. 2.2Annual Bonus Eligibility.Employee shall be eligible to receive an annual bonus of up to forty percent (40%) of Employee’s Base Salary based upon individual and company performance, as determined by Employer in its sole discretion.The specific bonus eligibility and the standards for earning a bonus will be developed by Employer and communicated to Employee as soon as practicable after the beginning of each year. 2.3Benefits.Employee also shall be eligible to receive all benefits as are available to similarly situated employees of Employer generally, and any other benefits which Employer may in its sole discretion elect to grant to Employee.In addition, Employee shall be entitled to four weeks paid vacation per year, which shall be accrued in accordance with Employer's policies applicable to similarly situated employees of Employer. 2.4Reimbursement of Business Expenses.Employee may incur reasonable expenses in the course of employment hereunder for which Employee shall be eligible for reimbursement or advances in accordance with Employer’s standard policy therefor. 2.5Equity Awards.Employee will be eligible to participate in Employer’s equity participation programs to acquire options or equity incentive compensation units in the common stock of First Solar, Inc., subject to and in accordance with the following contingencies: (1) additional terms contained in Employer’s equity grant documentation, (2) approval if required of
